Opinion issued March18, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-08-00601-CV
———————————
Arched Bridge Company, Inc., Appellant
V.
Homestead Commercial
Group, LLC,
Appellee

 

 
On Appeal from the 281st District Court
Harris County, Texas

Trial Court Case No. 2007-65389A
 

 
MEMORANDUM OPINION
This
is an attempted appeal from a February 11, 2008 partial summary judgment, which
declared a deed to be void.  The partial
summary judgment did not dispose of all the claims raised by plaintiff/appellee
Homestead Commercial Group, LLC against defendant/appellant Arched Bridge
Company, Inc. and defendant Reliant Energy Services, LLC in Homestead’s live
pleading, the November 6, 2007 first amended original petition.
On May 1, 2008, the
trial court signed a severance order that placed all claims by Homestead
against Arched Bridge and Reliant into case number 2007‑65389A.  There is no other order in the record that
disposes of these remaining parties and claims.
We hold there is
no final appealable judgment disposing of all parties and all claims.  See Tex.
Civ. Prac. & Rem. Code Ann. § 51.012 (Vernon Supp. 2009) (in civil
case in which judgment or amount in controversy exceeds $250, exclusive of
interest and costs, person may take appeal or writ of error to court of appeals
from final judgment of district or county court); Lehmann v. Har-Con Corp.,
39 S.W.3d 191, 205 (Tex. 2001) (holding that when there has not been
conventional trial on merits, order or judgment is not final for purposes of
appeal unless it actually disposes of every pending claim and party or unless
it clearly and unequivocally states that it finally disposes of all claims and
all parties).  The parties were notified that
the appeal was subject to involuntary dismissal.  See Tex.
R. App. P. 42.3 (allowing involuntary dismissal of appeal).  Homestead has responded and agrees the appeal
should be dismissed for want of jurisdiction. 
Arched Bridge has not responded.
We dismiss the appeal
for want of jurisdiction.
 
PER CURIAM
Panel
consists of Justices Keyes, Sharp, and Massengale.